MEMORANDUM OPINION

                                       No. 04-08-00822-CR

                                  Jonathan Harding WINSTON,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1998-CR-3838
                         Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:      Rebecca Simmons, Justice

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: June 24, 2009

AFFIRMED

           After entering a plea of nolo contendere on August 28, 1998, the trial court found

Appellant Jonathan Harding Winston guilty of the offense of possession with intent to deliver a

controlled substance. The trial court subsequently sentenced Winston to ten years confinement

in the Institutional Division of the Texas Department of Criminal Justice, suspended and

probated for a term of ten years. On October 7, 2008, after entering a plea of true to three counts

on the State’s motion to revoke probation, the trial court revoked Winston’s probation and
                                                                                     04-08-00822-CR


sentenced Winston to eight years confinement. Winston appeals the trial court’s sentence on his

revocation.

       Winston’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that

the appeal has no merit. Counsel provided Winston with a copy of the brief and informed him of

his right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.). Winston did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is, therefore, affirmed. Furthermore, we grant

appellate counsel’s motion to withdraw. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177

n.1. No substitute counsel will be appointed. Should Winston wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the

last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any

petition for discretionary review must be filed with this court, after which it will be forwarded to

the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3; 68.7. Any petition for

discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4.



                                                  Rebecca Simmons, Justice


Do Not Publish



                                                 -2-